                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

ERIC J. STIGGLE, SR.,              :
           Plaintiff,              :
                                   :
v.                                 : CIV ACTION NO.: 3:18-CV-01066 (AWT)
                                   :
PETER REICHARD, J. CLACHRIE,       :
DARRIN O’MARA, JEREMIAH LAMONT     :
and THE CITY OF NEW LONDON,        :

               Defendants.         :



                   RULING ON MOTION FOR SUMMARY JUDGMENT

          Plaintiff Eric J. Stiggle, Sr. (“Stiggle”), proceeding pro

se, brought this action claiming that New London police officers

violated his Fourth Amendment rights when they obtained a copy

of his medical records without his written consent or a warrant.

A motion to dismiss was granted with respect to the claims

against all of the defendants except Jeremiah Lamont (“Officer

Lamont”) and Justin Clachrie (“Officer Clachrie”). Officers

Lamont and Clachrie now move for summary judgment. For the

reasons set forth below, their motion is being granted.


     I.     FACTUAL BACKGROUND

          On April 15, 2010, Officers Clachrie, Darrin O’Mara, and

Lamont responded to a domestic disturbance call in the area of

47 Coit Street in New London, Connecticut. Upon their arrival,

the officers met the victim, Sara Decoster. She informed the

officers that she and her husband, the plaintiff, were arguing


                                       -1-
when he became physical with her on the sidewalk across from the

Southeastern Council on Drug Dependence (“SCAD”) building.

Decoster told officers that the plaintiff put both of his hands

around her neck and pushed her down on a nearby bench. The

victim described the plaintiff’s actions as “choking her,” but

the officers did not notice any marks or redness on her neck,

shoulders or face. Decoster stated that the plaintiff attempted

to pull her car keys out of her hand; that she struggled to keep

a grip on them; and that the plaintiff was able to pull the keys

away from her and her hand was cut as a result. The plaintiff

left the scene in the victim’s car.


     During the interview, “Decoster stated Stiggle has mental

illness including being bipolar. She said he may be in a “manic

episode,” and possibly suicidal.” Police Records (ECF No. 37-7)

at 14. Decoster also gave a written statement in which she

wrote, among other things, “[m]y husband has many medical issues

which he takes medication for. I believe that he may be in a

manic episode.” Id. at 8. “This information was forwarded to

area departments in an attempt to locate [the plaintiff].” Id.

at 14. Officer Clachrie also “spoke to social worker Tabatha

Maiorano from the Connecticut Department of Mental Health and

she verified that Stiggle has a history of mental illness as

well as substance abuse.” Id. Although the plaintiff alleges in




                               -2-
his complaint that Officer Clachrie also called SCAD and

requested and received a copy of the plaintiff’s medical records

from that facility, there is no evidence that Clachrie did so.

The plaintiff bases this allegation on a review of the police

incident reports, but there is no mention in the incident

reports of anyone contacting or obtaining from SCAD the

plaintiff’s medical file.


     A description of the plaintiff and the vehicle were

broadcast over the hotline to area police departments, including

some in Rhode Island. A missing/endangered person entry was also

entered into the NCIC system.


     Shortly thereafter, the New London police dispatcher

received a phone call from the plaintiff. The plaintiff stated

over the phone that he was drinking, should not be driving, had

a gun and was going to kill himself. Sergeant Strecker of the

New London Police Department spoke to the plaintiff over the

phone while dispatchers attempted to locate him. Using a GPS

locator from the plaintiff’s phone, dispatchers determined that

the plaintiff was near Westerly, Rhode Island. The plaintiff

stated that he was coming back to New London, but he never

arrived at police headquarters. He was later located in the area

of North Kingstown, Rhode Island, where he was engaged in a

pursuit with police on Interstate 95. The pursuit was terminated



                                -3-
in the area of Providence, Rhode Island. Just over an hour after

the first pursuit, the plaintiff was again located and was

engaged in another pursuit with police. During this pursuit, the

plaintiff’s vehicle crashed, and he was subsequently taken into

custody.


     The plaintiff ultimately pled guilty to the crimes of

assault in the second degree, kidnapping in the first degree,

unlawful restraint in the first degree, and larceny in the

second degree. He appealed his sentencing in that case.

Subsequently he filed a habeas petition. He states that it was

in connection with the appeal of the denial of that habeas

petition that he first learned that New London police officers

had contacted Social Worker Maiorano and obtained information

about his medical history.


  II.   LEGAL STANDARD

     A motion for summary judgment may not be granted unless the

court determines that there is no genuine issue of material fact

to be tried and that the facts as to which there is no such

issue warrant judgment for the moving party as a matter of law.

Fed. R. Civ. P. 56(a). See Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986); Gallo v. Prudential Residential Servs., 22

F.3d 1219, 1223 (2d Cir. 1994). Rule 56(c) “mandates the entry

of summary judgement . . . against a party who fails to make a



                               -4-
showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp., 477 U.S. at

322.


       When ruling on a motion for summary judgment, the court

must respect the province of the jury. The court, therefore, may

not try issues of fact. See, e.g., Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986); Donahue v. Windsor Locks Bd. of

Fire Comm’rs, 834 F.2d 54, 58 (2d Cir. 1987); Heyman v. Commerce

of Indus. Ins. Co., 524 F.2d 1317, 1319-20 (2d Cir. 1975). It is

well-established that “[c]redibility determinations, the

weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of the

judge.” Anderson, 477 U.S. at 255. Thus, the trial court’s task

is “carefully limited to discerning whether there are any

genuine issues of material fact to be tried, not deciding them.

Its duty, in short, is confined . . . to issue-finding; it does

not extend to issue-resolution.” Gallo, 22 F.3d at 1224.


       Summary judgment is inappropriate only if the issue to be

resolved is both genuine and related to a material fact.

Therefore, the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly

supported motion for summary judgment. An issue is “genuine . .



                                 -5-
. if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248

(internal quotation marks omitted). A material fact is one that

would “affect the outcome of the suit under the governing law.”

Id. As the Court observed in Anderson: “[T]he materiality

determination rests on the substantive law, [and] it is the

substantive law’s identification of which facts are critical and

which facts are irrelevant that governs.” Id. Thus, only those

facts that must be decided in order to resolve a claim or

defense will prevent summary judgment from being granted. When

confronted with an asserted factual dispute, the court must

examine the elements of the claims and defenses at issue on the

motion to determine whether a resolution of that dispute could

affect the disposition of any of those claims or defenses.

Immaterial or minor facts will not prevent summary judgment. See

Howard v. Gleason Corp., 901 F.2d 1154, 1159 (2d Cir. 1990).


     When reviewing the evidence on a motion for summary

judgment, the court must “assess the record in the light most

favorable to the non-movant. . . and draw all reasonable

inferences in its favor.” Weinstock v. Columbia Univ., 224 F.3d

33, 41 (2d Cir. 2000) (quoting Delaware & Hudson Ry. Co. v.

Consolidated Rail Corp., 902 F.2d 174, 177 (2d Cir. 1990)).

Because credibility is not an issue on summary judgment, the




                               -6-
nonmovant’s evidence must be accepted as true for purposes of

the motion. Nonetheless, the inferences drawn in favor of the

nonmovant must be supported by evidence. “[M]ere speculation and

conjecture” is insufficient to defeat a motion for summary

judgment. Stern v. Trustees of Columbia Univ., 131 F.3d 305, 315

(2d Cir. 2007) (quoting Western World Ins. Co. v. Stack Oil,

Inc., 922 F.2d 118, 121 (2d Cir. 1990)). Moreover, the “mere

existence of a scintilla of evidence in support of the

[nonmovant’s] position” will be insufficient; there must be

evidence on which a jury could “reasonably find” for the

nonmovant. Anderson, 477 U.S. at 252.


     Finally, the nonmoving party cannot simply rest on the

allegations in its pleadings since the essence of summary

judgment is to go beyond the pleadings to determine if a genuine

issue of material fact exists. See Celotex Corp., 477 U.S. at

324. “Although the moving party bears the initial burden of

establishing that there are no genuine issues of material fact,”

Weinstock, 224 F.3d at 41, if the movant demonstrates an absence

of such issues, a limited burden of production shifts to the

nonmovant, who must “demonstrate more than some metaphysical

doubt as to the material facts, . . . [and] must come forward

with specific facts showing that there is a genuine issue for

trial.” Aslanidis v. United States Lines, Inc., 7 F.3d 1067,




                               -7-
1072 (2d Cir. 1993)(quotation marks, citations, and emphasis

omitted). Furthermore, “unsupported allegations do not create a

material issue of fact.” Weinstock, 224 F.3d at 41. If the

nonmovant fails to meet this burden, summary judgment should be

granted.


     Because the plaintiff in this case is proceeding pro se,

the court must read the plaintiff’s pleadings and other

documents liberally and construe them in a manner most favorable

to the plaintiff. See Burgos v. Hopkins, 14 F.3d 787, 790 (2d

Cir. 1994). Moreover, because the process of summary judgment is

“not obvious to a layman,” Vital v. Interfaith Medical Ctr., 168

F.3d 615, 620 (2d Cir. 1999), the district court must ensure

that a pro se plaintiff understands the nature, consequences,

and obligations of summary judgement, see id. at 620-621. Thus,

the district court may itself notify the pro se plaintiff as to

the nature of summary judgement; the court may find that the

opposing party’s memoranda in support of summary judgment

provide adequate notice; or the court may determine, based on

thorough review of the record, that the pro se plaintiff

understands the nature, consequences, and obligations of summary

judgment. See id.


     After reviewing the defendants’ memorandum in support of

summary judgment and the plaintiff’s submissions in opposition



                               -8-
to summary judgment in this case, the court concludes that the

plaintiff understands the nature, consequences and obligations

of summary judgment. The defendants served the plaintiff with

the notice to pro se litigants required by Rule 56(b), and the

defendants’ memorandum states the nature and consequences of

summary judgment. The plaintiff submitted a response to the

defendants’ motion which identifies what he believes are genuine

issues of material fact.


  III. DISCUSSION


     The defendants contend that there was no Fourth Amendment

violation because the plaintiff had no expectation of privacy in

the medical information provided to them by Social Worker

Tabatha Maiorano, and that even if there was a Fourth Amendment

violation, they are entitled to qualified immunity. The

defendants also argue that there was no Fourth Amendment

violation because they acted based on exigent circumstances. The

court concludes that the defendants are entitled to summary

judgment because the plaintiff had no reasonable expectation of

privacy and because the defendants acted based on exigent

circumstances. Thus, the court does not reach the issue of

qualified immunity.




                               -9-
       A. Fourth Amendment Expectation of Privacy


     The defendants argue that “[t]he information provided by

Social Worker Maiorano did not belong to the Plaintiff and given

that it was an oral conversation, certainly could not be in his

possession. The information was in the possession of Social

Worker Maiorano and therefore the Plaintiff could not have an

expectation of privacy in it under the law of this circuit.”

Def. Mem. (ECF No. 37-1) at 8. The court agrees.


     The Fourth Amendment protects “[t]he right of the people to

be secure in their persons. . . against unreasonable searches

and seizures. . .” U.S. Const. amend. IV. In United States v.

Miller, 425 U.S. 435 (1976), a case involving bank records, the

Supreme Court stated:


     This court has held repeatedly that the Fourth
     Amendment does not prohibit the obtaining of
     information revealed to a third party and conveyed by
     him to Government authorities, even if the information
     is revealed on the assumption that it will be used
     only for a limited purpose and the confidence placed
     in the third party will not be betrayed.
Id. at 443.


     This holding has been applied in the context of medical

records. In Schlosser v. Kwak, 2020 WL 4003502 (D. Conn. July

15, 2020), the court held that an individual does not have an

expectation of privacy in medical information included in




                              -10-
probation violation warrant affidavits. The court noted that

even if an individual “voluntarily provided the medical

information to a third party with the expectation that the

information would remain confidential, that would not create a

Fourth Amendment expectation of privacy.” Id. at *8-9. See also

Webb v. Goldstein, 117 F. Supp. 2d 289 (E.D.N.Y. 2000)(holding

that medical records neither belonged to nor were in the

plaintiff’s possession, but were property of New York State, so

the plaintiff had no Fourth Amendment expectation of privacy).


     The plaintiff maintains that the defendants had no legal

authority to obtain the medical records, that they did not have

a warrant, and that they already knew of his mental condition.

Pl. Opp. to Def.’s Mot. Summ. J. (ECF No. 44) at 1-2. However,

these factual contentions are not material to the determination

that there was no Fourth Amendment violation because the

plaintiff did not have a reasonable expectation of privacy with

respect to the information the defendants obtained from the

social worker.


     Thus, the defendants are entitled to judgment as a matter

of law because the plaintiff had no Fourth Amendment expectation

of privacy.




                              -11-
       B. Exigent Circumstances


     “It is well settled. . . ‘that the warrant requirement of

the Fourth Amendment must yield in those situations in which

exigent circumstances require law enforcement officers to act

without delay.’” U.S. v. Moreno, 701 F.3d 64, 72-73 (2d Cir.

2012)(quoting United States v. Gordils, 982 F.2d 64, 69 (2d Cir.

1992)). In U.S. v. Klump the court stated that:


     The test to determine whether exigent circumstances
     exist “is an objective one that turns on … the
     totality of the circumstances confronting law
     enforcement agents in the particular case.” [United
     States v. MacDonald, 916 F.2d 766, 769 (2d Cir.
     1990)]. The core question is whether the facts, as
     they appeared at the moment of entry, would lead a
     reasonable, experienced officer, see United States v.
     Zabare, 871 F.2d 282, 291, 292 (2d Cir. 1989), to
     believe that there was an “urgent need to render aid
     or take action,” MacDonald, 916 F.2d at 769 (internal
     quotation marks omitted.
536 F.3d 113, 117-118 (2d Cir. 2008).


     There are six factors that serve as “guideposts” for

determining the existence of exigent circumstances:


     (1) the gravity or violent nature of the offense with
     which the suspect is to be charged; (2) whether the
     suspect is reasonably believed to be armed; (3) a
     clear showing of probable cause . . . to believe that
     the suspect committed a crime; (4) strong reason to
     believe that the suspect is in the premises being
     entered; (5) a likelihood that the suspect will escape
     if not swiftly apprehended; and (6) the peaceful
     circumstances of the entry.




                              -12-
Moreno, 701 F.3d at 73. Because this case did not involve a

physical entry into a premises to apprehend a suspect the police

believed to be in the premises and might escape, the fourth,

fifth, and sixth factors are not relevant to the analysis.


     Greenwald v. Town of Rocky Hill, 2011 WL 4915165, (D. Conn.

Oct. 17, 2011), involved a potential suicide. In that case,

officers responded to a call from the plaintiff’s girlfriend

informing them that the plaintiff was going to commit suicide

using a gun. The court found that “a reasonable officer could

conclude that it was reasonable for Defendants to believe that

Greenwald was in distress and in need of their assistance and

therefore there were exigent circumstances that justified the

warrantless entry.” Id. at *7. Similarly, in Russo v. City of

Cincinnati, 953 F.2d 1036, 1043-44 (6th Cir. 1992), the court

found that it was reasonable for officers to enter the

plaintiff’s property during an encounter because they believed

the plaintiff was in possession of two large knives and was

mentally disturbed. The court noted that it was not aware of any

precedent for the proposition that an officer’s need to act to

rescue what that officer believes to be a suicidal person does

not constitute exigent circumstances. Id. at 1044.


     As to the relevant factors set forth in Moreno, here there

was clear probable cause to believe that Stiggle had committed a



                              -13-
crime. His wife had described in detail how Stiggle had

assaulted her and had submitted a written statement. As to the

gravity or violent nature of the offense, while assault is not

among the most serious of offenses, the offense was a violent

offense and, in addition, the officers were faced with a grave

situation in that they were informed that the plaintiff had a

history of mental health issues and was suicidal and, relevant

to the second factor, was in fact armed with a gun and knives--

not simply reasonably believed to be so. Thus, the officers were

confronted with a situation where a suspect had committed an

offense that was violent in nature, where they had been informed

that the suspect was armed with weapons, and where a reasonable

officer would have concluded that the suspect was a danger to

the safety of himself as well as police officers who might

interact with him and members of the public. Under such

circumstances, there was a need to find out as much information

as possible about the nature of the suspect’s mental health

issues before interacting with him so that the officers would

have information that would be important in determining the best

way to manage that interaction. Under these circumstances, it

was objectively reasonable for the defendants to believe that

exigent circumstances existed such that they did not have time

to obtain a warrant before speaking with Social Worker Maiorano.




                              -14-
     The plaintiff maintains that he was in the custody of the

Rhode Island state police so there was no need to obtain his

medical records without a warrant. However, there is no genuine

issue as to the fact that at the time that Officer Clachrie

obtained the information from Social Worker Maiorano, the

plaintiff’s location was still unknown to the New London police

officers.


     Thus, the defendants are entitled to judgment as a matter

of law on the basis that they acted based on exigent

circumstances.


  IV.   CONCLUSION


     For the reasons set forth above, the defendants’ Motion For

Summary Judgment (ECF No. 37) is hereby GRANTED.


     The Clerk shall enter judgment accordingly and close this

case.


     It is so ordered.


     Dated this 12th day of July 2021, at Hartford, Connecticut.




                                        /s/ AWT        ___
                                   Alvin W. Thompson
                              United States District Judge




                              -15-
